Case 1:20-cv-07113-RBK-AMD Document 21 Filed 10/23/20 Page 1 of 1 PageID: 122




LEWIS BRISBOIS BISGAARD & SMITH LLP
Manuel Palaguachi ID# 264632018
77 Water Street, Ste. 2100
New York, New York 10005
T: 212-232-1300
F: 212-232-1399
Attorneys for Defendant
HOME DEPOT U.S.A., INC., improperly pled as (“THE
HOME DEPOT, INC.”)


DANIEL FAINMAN,                                               UNITED STATES DISTRICT
                                                              COURT
                              Plaintiff,                      DISTRICT OF NEW JERSEY

                   vs.                                        Civ. Case No. 1:20-cv-07113

THE HOME DEPOT, INC. and JOHN DOES “A”-“C”,
                                                              NOTICE OF APPEARANCE
                              Defendants.


         PLEASE TAKE NOTICE that Manuel Palaguachi of the firm Lewis Brisbois Bisgaard

& Smith, LLP, 77 Water Street, Suite 2100, New York, New York 10005 hereby enters an

appearance in the above-captioned matter as counsel for Defendant HOME DEPOT U.S.A.,

INC. (“HOME DEPOT”) (i/s/h/a “THE HOME DEPOT, INC.”), and requests that copies of all

notices, pleadings and other papers in this matter be served upon him.

                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                             Attorneys for Defendant
                                             HOME DEPOT U.S.A., INC., improperly pled as
                                                    (“THE HOME DEPOT, INC.”)

                                             Manuel Palaguachi
                                             ___________________________
                                             Manuel Palaguachi
Dated: October 23, 2020

TO: All Parties on ECF




4827-4583-8287.1
